DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 07/18/2022.
•    Claims 1-6 were previously amended.
•    Claims 19-23 were previously added.
•    Claims 13-18 were previously canceled.
•    Claims 7-12 have been withdrawn.
•    Claims 1-6 and 19-23 are currently pending and have been examined.


Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 63/087,359 filed 10/05/2020 has been received and acknowledged.

Election/Restriction
	Applicant’s election without traverse of claims 1-6 and 19-23 in the reply filed 07/18/2022 is acknowledged.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-6 are objected to because of the following informalities:

With regards to claim 5, the limitation “wherein the gift ordering system further performs the steps to: determining” (lines 2-3) appears to have a grammatical error. The limitation should likely read “wherein the gift ordering system further performs the steps to: determine.”
With regards to claim 6, the limitation “wherein contact interest request” (line 3) appears to have a grammatical error. The limitation should likely read “wherein a contact interest request.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-6 and 19-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claims 1 and 19, these claim recites the limitation “the first users.” Claim 1: Line 17; Claim 19: Line 17. The claims previously recite “a first user” but never “first users.” Thus, it is unclear if these are different users in the plural, or if this limitation is supposed to represent the first user. The examiner interprets this limitation to read “the first user.”
Dependent claims 2-6 and 20-23 inherit the deficiencies of claims 1 and 19, respectively, and are thus rejected for at least the same rationale.


With regards to claim 3, this claim recites the limitation “the second computing device.” Line 3. There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a second computing device.”
Dependent claims 4-5 inherit the deficiencies of claim 3 and are thus rejected for at least the same rationale.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-6  and 19-23 are directed to a machine. Therefore, claims 1-6 and 19-23 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving user contact information from a first location, wherein the user contact information is information relating to interests, hobbies, preferences, and demographic information of a first user; 
upon receiving the user contact information, matching the user contact information with a corresponding tag of one or more tags; 
receiving captured image content and a description of one or more potential gifts; 
upon receiving the captured image content and the description, analyzing the captured image content and the description to determine one or more second tags corresponding to the one or more potential gifts; 
creating one or more matches wherein the one or more matches include at least one of the one or more tags and at least one of the one or more second tags; 
in response to the one or more matches, selecting one or more suggested gifts for the first user corresponding with the one or more second tags; 
determining why the gift ordering has selected the one or more suggested gifts in response to the one or more matches; 
translating the determination into one or more reasons for recommendation why the one or more potential gifts were determined to be the one or more suggested gifts wherein the one or more reasons for recommendation have wording pertaining to the one or more tags; and 
transmitting to the first location, a notification indicating the one or more reasons for recommendation, the one or more suggested gifts, and the description.
The above limitations recite the concept of suggesting gifts for a contact of a user.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because suggesting gifts based on user contact information is a sales activity. This is further illustrated in the Specification, paragraph [0002], describing the how the invention relates to gift suggesting and gift giving. Independent claim 19 recites similar limitations as claim 1, and as such, independent claim 19 falls within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1 and 19 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claim 1 recites additional elements, such as a system, one or more databases, a network, one or more processors, one or more computing devices, and a first computing device. Independent claim 19 additionally recites a second computing device. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 19 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 19 merely recite a commonplace business method (i.e., suggesting gifts for a contact of a user) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 19 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1 and 19 specifying that the abstract idea of suggesting gifts for a contact of a user is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 19 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 19 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 19 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 19, these claims recite additional elements, such as a system, one or more databases, a network, one or more processors, one or more computing devices, a first computing device, and a second computing device. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 19 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 19 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 19 specifying that the abstract idea of suggesting products for a contact of a user is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 19 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 19 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-6 and 20-23, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-6 and 20-23 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2, 4-6, and 20-23 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claim 3 further identifies additional elements, such as a one or more interface elements. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-6 and 20-23 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1 and 19, dependent claims 2-6 and 20-23 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-6 and 19-23 are ineligible.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Poisson (US 20130073421 A1), hereinafter Poisson, in view of newly cited Chakrabarti et al. (US 20090006373 A1), hereinafter Chakrabarti.

In regards to claim 1, Poisson discloses a gift ordering system comprising (Poisson:[0005]): 
one or more databases coupled via a network (Poisson: [0023]; [0017]);
one or more processors coupled to the one or more databases (Poisson: [0014]; [0017]); and
one or more computing devices coupled to the one or more processors and the one or more databases via the network (Poisson: [0014]; [0017]); 
wherein the gift ordering system performs steps to (Poisson: [0005] and Fig. 1):
receive user contact information from a first computing device, wherein the user contact information is information relating to interests, hobbies, preferences, and demographic information of a first user (Poisson: [0042] and Fig. 5A – “504 is an area for entering the name of the intended gift recipient; 506 is an area for entering the age of the gift recipient; 508 is an area for entering the gender of the gift recipient”; [0044] and Fig. 5B – “a gift giver user can provide information regarding habits of the gift recipient in input areas 518 (e.g., an activity in which the gift recipient participates) and 520 (e.g., the gift recipient's preferred size of company)…524 is a sliding scale in which a gift giver user can use to indicate the degree of the gift recipient's interest in food/gastronomy”; [0045] and Fig. 5C – “a gift giver user can provide information regarding hobbies of the gift recipient in input areas 526”; Examiner note: “user contact information” is interpreted to be information about a contact of a user, per [0025] of the specification; the first user is the gift recipient; the first device belongs to the gift giver); 
upon receiving the user contact information, match the user contact information with a corresponding tag of one or more tags (Poisson: [0030] – “a characteristic is a piece of information that relates a gift to an intended gift recipient. For example, for a gift of a ‘French press,’ one characteristic can be ‘interest in coffee’ (e.g., or just ‘coffee’) and another characteristic can be ‘interest in kitchen appliance’ (e.g., or just ‘kitchen appliance’). In some embodiments, gifting module 208 can obtain useful information provided by a gift giver of a gift recipient through a user interface and distill such information into a set of characteristics”; examiner note: the characteristics are interpreted to be tags);
receive captured image content and a description of one or more potential gifts (Poisson: [0045] and Fig. 5C – “Area 530 offers a selection of four visual options with regard to the gift recipient's sense of dress style”; [0030] – “gifting module 208 also obtains a gift amount (e.g., the amount includes the price of the gift”; [0042] and Fig. 5A – “502 is an area in which a gift giver can input the occasion of the gift”; examiner note: Area 530 in fig. 5C displays four photos of items; consistent with the specification, the examiner interprets any photograph to be “captured image content”; an occasion of a gift and a price are interpreted to be a description, consistent with [0050] of the specification);
upon receiving the captured image content and the description, analyze the captured image content and the description to determine one or more second tags corresponding to the one or more potential gifts (Poisson: [0041] – “information collected using the interfaces of FIGS. 5A to 5D includes predefined characteristics”; see also [0030]; examiner note: the characteristics of all input information is determined, so the characteristics corresponding to the descriptions and the visual inputs is interpreted to be one or more second tags); 
create one or more matches wherein the one or more matches include at least one of the one or more tags and at least one of the one or more second tags (Poisson: [0031] – “the information received from these interactive features is mapped to a set of characteristics regarding the intended gift recipient…this set of characteristics and selected gift value are used to search for gifts (e.g., of the selected gift value that also match one or more of the set of characteristics) from gift inventory 206”; examiner note: the characteristics include the one or more first and one or more second tags);
in response to the one or more matches, select one or more suggested gifts for the first user corresponding with the one or more second tags (Poisson: [0031] – “The gifts found from gift inventory 206 are included in a preview of gifts, displayed at the user interface, and to be included in the custom catalog”; [0047] – “FIG. 6 is a diagram showing an example of a user interface with a preview display of gifts to be included in the custom catalog…the gift value can be selected from a list of enumerated values/amounts”; see also [0025]);
determine why the gift ordering system has selected the one or more suggested gifts in response to the one or more matches (Poisson: [0033] – “gifting module 208 learns and adapts to actual selections made by gift recipients…gifting module 208 can analyze all gift recipients associated with one or more particular characteristics (e.g., age and gender) and compile statistics on the types (e.g., categories) of gifts that are often chosen or not chosen by that group”; [0030] – “for a gift of a ‘French press,’ one characteristic can be ‘interest in coffee’ (e.g., or just ‘coffee’) and another characteristic can be ‘interest in kitchen appliance’ (e.g., or just ‘kitchen appliance’)); and
transmit to the first computing device, a notification indicating the one or more suggested gifts, and the description (Poisson: Poisson: [0030-0031] – “a preview of the custom catalog of gifts for the intended gift recipient to be shown to the gift giver at the user interface…The gifts found from gift inventory 206 are included in a preview of gifts, displayed at the user interface, and to be included in the custom catalog”; [0047] – “FIG. 6 is a diagram showing an example of a user interface with a preview display of gifts to be included in the custom catalog…the gift value can be selected from a list of enumerated values/amounts”; see also [0025]).
Poisson further discloses that recommended products pertain to gifts (Poisson: [0030-0031]), yet Poisson does not explicitly disclose translating the determination into one or more reasons for recommendation why the one or more potential products were determined to be the one or more suggested products wherein the one or more reasons for recommendation have wording pertaining to the one or more tags; and transmitting to the first computing device, a notification indicating the one or more reasons for recommendation.
However, Chakrabarti teaches a similar recommendation system (Chakrabarti: [abstract]), including 
translating the determination into one or more reasons for recommendation why the one or more potential products were determined to be the one or more suggested products wherein the one or more reasons for recommendation have wording pertaining to the one or more tags (Chakrabarti: [0053] – “a user might have purchased a movie in the past starring the fictional character James Bond.TM….possible tags might be ‘James Bond’ and ‘adventure.’…perform a keyword search of an electronic database or catalog using these tags as keywords…some or all of these items may be used as recommendations. Additionally, the process 300A may provide a reason for recommending the items that includes a reference to the tag searched on, such as ‘recommended because you purchased a movie starring James Bond.’”); and 
transmitting to the first computing device, a notification indicating the one or more reasons for recommendation (Chakrabarti: [0092-0093] – “FIG. 8 illustrates a portion of a web page showing an example recommendation interface…One or more reasons 814 are displayed for recommending each item”; [0053] – “a user might have purchased a movie in the past starring the fictional character James Bond.TM….the process 300A may provide a reason for recommending the items that includes a reference to the tag searched on, such as ‘recommended because you purchased a movie starring James Bond.’”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the reasons for recommendation of Chakrabarti in the system of Poisson because Poisson already discloses utilizing characteristics to provide recommendations and Chakrabarti is merely demonstrating that the characteristics may be identified as a reason for the recommendation. Additionally, it would have been obvious to have included translating the determination into one or more reasons for recommendation why the one or more potential products were determined to be the one or more suggested products wherein the one or more reasons for recommendation have wording pertaining to the one or more tags; and transmitting to the first computing device, a notification indicating the one or more reasons for recommendation as taught by Chakrabarti because providing recommendation is well-known and the use of it in a gifting setting would have allowed a user to have more trust in a recommendation to understand a user’s needs (Chakrabarti: [0018-0019]).

In regards to claim 6, Poisson/Chakrabarti teaches the system of claim 1. Poisson further teaches wherein the gift ordering system further performs the steps to: receive indicators of upcoming events, wherein a contact interest request is sent in response to the indicators of the upcoming event (Poisson: [0026] and Fig. 2B – “to set up a reminder for the occasion ‘Taylor's birthday’ on March 26, a user can select the graphical element associated with the occasion (e.g., by waving a cursor over the occasion) and an interactive element such as ‘Don't let me forget’ 254 can appear… a user can also select one or more features/conditions associated with a reminder for a particular occasion. For example, features/conditions associated with a reminder can include how many days prior to the occasion a reminder should be sent…Upon the conditions of a reminder being met (e.g., the specified number of days prior to the occasion having arrived), a reminder can be sent to the user…a prompt to create a custom catalog of gifts for a gift recipient associated with the occasion (e.g., ‘Would you like to create a custom catalog of gifts for Taylor?’) would appear”).

In regards to claim 19, Poisson discloses a gift ordering system comprising (Poisson:[0005]): 
one or more databases coupled via a network (Poisson: [0023]; [0017]);
one or more processors coupled to the one or more databases (Poisson: [0014]; [0017]); and
one or more computing devices coupled to the one or more processors and the one or more databases via the network (Poisson: [0014]; [0017]); 
wherein the gift ordering system performs steps to (Poisson: [0005] and Fig. 1):
receive user contact information from a first computing device, wherein the user contact information is information relating to interests, hobbies, preferences, and demographic information of a first user (Poisson: [0042] and Fig. 5A – “504 is an area for entering the name of the intended gift recipient; 506 is an area for entering the age of the gift recipient; 508 is an area for entering the gender of the gift recipient”; [0044] and Fig. 5B – “a gift giver user can provide information regarding habits of the gift recipient in input areas 518 (e.g., an activity in which the gift recipient participates) and 520 (e.g., the gift recipient's preferred size of company)…524 is a sliding scale in which a gift giver user can use to indicate the degree of the gift recipient's interest in food/gastronomy”; [0045] and Fig. 5C – “a gift giver user can provide information regarding hobbies of the gift recipient in input areas 526”; Examiner note: “user contact information” is interpreted to be information about a contact of a user, per [0025] of the specification; the first user is the gift recipient; the first device belongs to the gift giver); 
upon receiving the user contact information, match the user contact information with a corresponding tag of one or more tags (Poisson: [0030] – “a characteristic is a piece of information that relates a gift to an intended gift recipient. For example, for a gift of a ‘French press,’ one characteristic can be ‘interest in coffee’ (e.g., or just ‘coffee’) and another characteristic can be ‘interest in kitchen appliance’ (e.g., or just ‘kitchen appliance’). In some embodiments, gifting module 208 can obtain useful information provided by a gift giver of a gift recipient through a user interface and distill such information into a set of characteristics”; examiner note: the characteristics are interpreted to be tags);
receive captured image content and a description of one or more potential gifts (Poisson: [0045] and Fig. 5C – “Area 530 offers a selection of four visual options with regard to the gift recipient's sense of dress style”; [0030] – “gifting module 208 also obtains a gift amount (e.g., the amount includes the price of the gift”; [0042] and Fig. 5A – “502 is an area in which a gift giver can input the occasion of the gift”; examiner note: Area 530 in fig. 5C displays four photos of items; consistent with the specification, the examiner interprets any photograph to be “captured image content”; an occasion of a gift and a price are interpreted to be a description, consistent with [0050] of the specification);
upon receiving the captured image content and the description, analyze the captured image content and the description to determine one or more second tags corresponding to the one or more potential gifts (Poisson: [0041] – “information collected using the interfaces of FIGS. 5A to 5D includes predefined characteristics”; see also [0030]; examiner note: the characteristics of all input information is determined, so the characteristics corresponding to the descriptions and the visual inputs is interpreted to be one or more second tags); 
create one or more matches wherein the one or more matches include at least one of the one or more tags and at least one of the one or more second tags (Poisson: [0031] – “the information received from these interactive features is mapped to a set of characteristics regarding the intended gift recipient…this set of characteristics and selected gift value are used to search for gifts (e.g., of the selected gift value that also match one or more of the set of characteristics) from gift inventory 206”; examiner note: the characteristics include the one or more first and one or more second tags);
in response to the one or more matches, select one or more suggested gifts for the first users corresponding with the one or more second tags (Poisson: [0031] – “The gifts found from gift inventory 206 are included in a preview of gifts, displayed at the user interface, and to be included in the custom catalog”; [0047] – “FIG. 6 is a diagram showing an example of a user interface with a preview display of gifts to be included in the custom catalog…the gift value can be selected from a list of enumerated values/amounts”; see also [0025]);
determine why the gift ordering system has selected the one or more suggested gifts in response to the one or more matches (Poisson: [0033] – “gifting module 208 learns and adapts to actual selections made by gift recipients…gifting module 208 can analyze all gift recipients associated with one or more particular characteristics (e.g., age and gender) and compile statistics on the types (e.g., categories) of gifts that are often chosen or not chosen by that group”; [0030] – “for a gift of a ‘French press,’ one characteristic can be ‘interest in coffee’ (e.g., or just ‘coffee’) and another characteristic can be ‘interest in kitchen appliance’ (e.g., or just ‘kitchen appliance’)); 
transmit to the first computing device, a notification indicating the one or more suggested gifts, and the description (Poisson: Poisson: [0030-0031] – “a preview of the custom catalog of gifts for the intended gift recipient to be shown to the gift giver at the user interface…The gifts found from gift inventory 206 are included in a preview of gifts, displayed at the user interface, and to be included in the custom catalog”; [0047] – “FIG. 6 is a diagram showing an example of a user interface with a preview display of gifts to be included in the custom catalog…the gift value can be selected from a list of enumerated values/amounts”; see also [0025]); and
transmit the user contact information to one or more second computing devices to search for one or more potential gifts to be the one or more suggested gifts (Poisson: [0018] and Fig. 1 – “user accesses gift giver equipment 102 to communicate to gift catalog server 106 to create a customized gift catalog for an intended gift recipient by interacting with a user interface supported by gift catalog server 106…subsequent to making selections at the user interface, gift giver equipment 102 receives potential gift options generated by gift catalog server 106 using the information (e.g., characteristics regarding the intended gift recipient and/or gift value) collected at the user interface”; [0030] and Fig. 2A – “gifts inventory 206 is searched for gifts whose metadata (e.g., one or more characteristics and amount) matches to the set of characteristics obtained from the gift giver”; examiner note: gift inventory 206 is part of gift catalog server, as seen in Fig. 2A).
Poisson further discloses that recommended products pertain to gifts (Poisson: [0030-0031]), yet Poisson does not explicitly disclose translating the determination into one or more reasons for recommendation why the one or more potential products were determined to be the one or more suggested products wherein the one or more reasons for recommendation have wording pertaining to the one or more tags; and transmitting to the first computing device, a notification indicating the one or more reasons for recommendation.
However, Chakrabarti teaches a similar recommendation system (Chakrabarti: [abstract]), including 
translating the determination into one or more reasons for recommendation why the one or more potential products were determined to be the one or more suggested products wherein the one or more reasons for recommendation have wording pertaining to the one or more tags (Chakrabarti: [0053] – “a user might have purchased a movie in the past starring the fictional character James Bond.TM….possible tags might be ‘James Bond’ and ‘adventure.’…perform a keyword search of an electronic database or catalog using these tags as keywords…some or all of these items may be used as recommendations. Additionally, the process 300A may provide a reason for recommending the items that includes a reference to the tag searched on, such as ‘recommended because you purchased a movie starring James Bond.’”); and 
transmitting to the first computing device, a notification indicating the one or more reasons for recommendation (Chakrabarti: [0092-0093] – “FIG. 8 illustrates a portion of a web page showing an example recommendation interface…One or more reasons 814 are displayed for recommending each item”; [0053] – “a user might have purchased a movie in the past starring the fictional character James Bond.TM….the process 300A may provide a reason for recommending the items that includes a reference to the tag searched on, such as ‘recommended because you purchased a movie starring James Bond.’”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the reasons for recommendation of Chakrabarti in the system of Poisson because Poisson already discloses utilizing characteristics to provide recommendations and Chakrabarti is merely demonstrating that the characteristics may be identified as a reason for the recommendation. Additionally, it would have been obvious to have included translating the determination into one or more reasons for recommendation why the one or more potential products were determined to be the one or more suggested products wherein the one or more reasons for recommendation have wording pertaining to the one or more tags; and transmitting to the first computing device, a notification indicating the one or more reasons for recommendation as taught by Chakrabarti because providing recommendation is well-known and the use of it in a gifting setting would have allowed a user to have more trust in a recommendation to understand a user’s needs (Chakrabarti: [0018-0019]).

In regards to claim 20, Poisson/Chakrabarti teaches the system of claim 19. Poisson further teaches wherein the gift ordering system further performs the steps to: receive one or more second tags from the one or more second computing devices (Poisson: [0064] – “subsequent contributors are provided an option to answer questions about the recipient, to further build the gift recipient's profile and potentially further increase the likelihood that gifts of interest to the recipient will be included in the catalog”; [0063] – “a friend of Brian's…can be alerted to the group gift that is underway and perhaps be inclined to contribute towards the group gift”; [0031] – “gifting module 208 can provide a series of questions…to provide useful information…the information received from these interactive features is mapped to a set of characteristics regarding the intended gift recipient”; examiner note: there may be multiple second computing devices so devices of friends are interpreted to be additional second devices); and 
transmit to the first computing device, the one or more suggested gifts, and the description (Poisson: [0030-0031] – “a preview of the custom catalog of gifts for the intended gift recipient to be shown to the gift giver at the user interface…The gifts found from gift inventory 206 are included in a preview of gifts, displayed at the user interface, and to be included in the custom catalog”; [0047] – “FIG. 6 is a diagram showing an example of a user interface with a preview display of gifts to be included in the custom catalog…the gift value can be selected from a list of enumerated values/amounts).
Poisson further discloses that the one or more second devices are associated with a shopper (Poisson: [0063]), yet Poisson does not explicitly disclose receiving one or more reasons from providing the one or more second tags and associating the one or more reasons and the one or more second tags in the one or more databases; and transmitting to the first computing device, a second notification indicating the one or more reasons.
However, Chakrabarti teaches a similar recommendation system (Chakrabarti: [abstract]), including 
receiving one or more reasons for providing the one or more second tags and associating the one or more reasons and the one or more second tags in the one or more databases (Chakrabarti: [0053] – “a user might have purchased a movie in the past starring the fictional character James Bond.TM….possible tags might be ‘James Bond’ and ‘adventure.’…perform a keyword search of an electronic database or catalog using these tags as keywords…some or all of these items may be used as recommendations. Additionally, the process 300A may provide a reason for recommending the items that includes a reference to the tag searched on, such as ‘recommended because you purchased a movie starring James Bond.’”; [0096] – “web servers 990 also communicate with a tagging service 998 that maintains a database 900 of user-specific tag data…The tags may also be stored in association with one or more items in the electronic catalog”); and 
transmitting to the first computing device, a second notification indicating the one or more reasons (Chakrabarti: [0092-0093] – “FIG. 8 illustrates a portion of a web page showing an example recommendation interface…One or more reasons 814 are displayed for recommending each item”; [0053] – “a user might have purchased a movie in the past starring the fictional character James Bond.TM….the process 300A may provide a reason for recommending the items that includes a reference to the tag searched on, such as ‘recommended because you purchased a movie starring James Bond.’”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Chakrabarti with Poisson for the reasons identified above with respect to claim 19.

In regards to claim 21, Poisson/Chakrabarti teaches the system of claim 19. Poisson further teaches wherein the gift ordering system further performs the steps to: collect one or more captured content for the one or more potential gifts from the one or more second computing devices (Poisson: [0064] – “subsequent contributors are provided an option to answer questions about the recipient, to further build the gift recipient's profile and potentially further increase the likelihood that gifts of interest to the recipient will be included in the catalog”; [0063] – “a friend of Brian's…can be alerted to the group gift that is underway and perhaps be inclined to contribute towards the group gift”; [0031] – “gifting module 208 can provide a series of questions…to provide useful information…the information received from these interactive features is mapped to a set of characteristics regarding the intended gift recipient”; examiner note: there may be multiple second computing devices so devices of friends are interpreted to be additional second devices); and
store the one or more potential gifts in a gift database (Poisson: [0030] – “gift inventory 206 is implemented using one or more databases to store tables of information).

In regards to claim 22, Poisson/Chakrabarti teaches the system of claim 21. Poisson further teaches wherein the gift ordering system further performs the steps to: automatically send updates from the one or more second computing devices to the gift databases (Poisson: [0030] – “gift inventory 206 is implemented using one or more databases to store tables of information…gift inventory 206 is updated periodically (e.g., gifts are added or deleted, metadata associated with a gift is updated)”; [0022] – “gift inventory 206, and gifting module 208 may be implemented as one or more hardware and/or software components across one or more devices”; examiner note: the server is interpreted to be one of the one or more second computing devices).

In regards to claim 23, Poisson/Chakrabarti teaches the system of claim 21. Poisson further teaches wherein the one or more second computing devices are programmed to find and process the one or more potential gifts in an automated manner (Poisson: [0018] and Fig. 1 – “user accesses gift giver equipment 102 to communicate to gift catalog server 106 to create a customized gift catalog for an intended gift recipient by interacting with a user interface supported by gift catalog server 106…subsequent to making selections at the user interface, gift giver equipment 102 receives potential gift options generated by gift catalog server 106 using the information (e.g., characteristics regarding the intended gift recipient and/or gift value) collected at the user interface”; [0030] and Fig. 2A – “gifts inventory 206 is searched for gifts whose metadata (e.g., one or more characteristics and amount) matches to the set of characteristics obtained from the gift giver”).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Poisson, in view of Chakrabarti, in view of newly cited Mathur (US 20100287033 A1), hereinafter Mathur.

In regards to claim 2, Poisson/Chakrabarti teaches the system of claim 1. Poisson further discloses wherein the gift ordering system further performs the steps to: sort gifts and that items are gifts (Poisson: [0047]), yet Poisson does not explicitly disclose ranking the one or more suggested items by a number of matching tags.
However, Mathur teaches a similar recommendation system (Mathur: [abstract]), including ranking the one or more suggested items by a number of matching tags (Mathur: [0040-0041] – “the list may be filtered or ordered so that the most relevant content items are presented to the user first… the level of match may be based on a number of keywords matched in the content description, metadata, title and the like… Based on these…considerations, an overall…rank for each content item in a list of potential recommendations may be ordered or filtered”; the examiner interprets keywords to be tags).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the ranking of Mathur in the system of Poisson because Poisson already discloses sorting items and Mathur is merely demonstrating that the items may be ranked according to matched tags. Additionally, it would have been obvious to have included ranking the one or more suggested items by a number of matching tags as taught by Mathur because ranking is well-known and the use of it in a gifting setting would have helped a person find relevant items without spending time manually identifying items (Chakrabarti: [0002-0004]).

In regards to claim 3, Poisson/Chakrabarti/Mathur teaches the system of claim 2. Poisson further discloses wherein the gift ordering system further performs the steps to: provide a notification to the second computing device with one or more interface elements to purchase the one or more suggested gifts (Poisson: [0020-0021] – “the custom catalog of gifts is sent to the intended gift recipient as one or more of the following: an electronic notification… includes information needed to access a user interface at which a gift of the catalog may be redeemed…a user at gift recipient equipment 108 selects…a gift within the custom catalog of gifts…user can click on an image and/or a textual/graphical description of a gift to indicate a desire to redeem the gift”; [0048] – “a gift giver pays the gift value and any additional charges (e.g., shipping cost)…the selected gift value/amount includes the costs of packaging/shipping/delivery in addition to a price/value of each gift to be included in the custom catalog”; examiner note: the second computing device is the recipient device (see also [0017] and Fig. 1)).

In regards to claim 4, Poisson/Chakrabarti/Mathur teaches the system of claim 3. Poisson further teaches wherein the gift ordering system further performs the steps to: analyze the user contact information of the first user and user contact information of a second user (Poisson: [0062] – “the social network user who initiated the creation of the catalog can post an element associated with the catalog customizing service at the profile of the gift recipient user…viewable to users other than the gift recipient user, such as to the gift recipient's ‘friends’ or ‘followers’”; examiner note: the friends are at least a second user and their friend list is user contact information);
create a relationship between the first user and the second user (Poisson: [0063] – “the element is viewable by others, such as users of Facebook who are friends with Brian on the social network. The element may include graphics and/or text such as, ‘Help contribute towards a gift for Brian! Eight of his friends have contributed a total of $160 so far’”; examiner note: becoming a co-contributor is interpreted to be a relationship); and
modify the one or more suggested gifts in response to the relationship (Poisson: [0064] – “subsequent contributors are provided an option to answer questions about the recipient, to further build the gift recipient's profile and potentially further increase the likelihood that gifts of interest to the recipient will be included in the catalog”).

In regards to claim 5, Poisson/Chakrabarti/Mathur teaches the system of claim 4. Poisson further teaches wherein the gift ordering system further performs the steps to: determine a gifting event of the first user in response to the user contact information (Poisson: [0026] – “the user can designate a particular occasion (e.g., at a user interface presented by gifting module 208) for which a reminder is desired…a reminder for the occasion ‘Taylor's birthday’… Upon the conditions of a reminder being met (e.g., the specified number of days prior to the occasion having arrived), a reminder can be sent to the user…a prompt to create a custom catalog of gifts for a gift recipient associated with the occasion (e.g., ‘Would you like to create a custom catalog of gifts for Taylor?’) would appear”; see also [0042]); and
modify the one or more suggested gifts in response to the giving event (Poisson: [0042] and Fig. 5A – “502 is an area in which a gift giver can input the occasion of the gift”; [0041] – “the information collected using the interfaces of FIGS. 5A to 5D includes predefined characteristics and/or information that can be mapped to a set of predefined characteristics”; examiner note: the occasion can be a birthday, as displayed in Fig. 5A).

Response to Arguments
Applicant's arguments filed 06/02/22 have been fully considered.

Claim Objections
Applicant argues the amended claims overcome the claim objections. Remarks page 12. The examiner disagrees. While the amendments have overcome the previous claim objections, they have given rise to new claim objections.

35 U.S.C. § 112
Applicant argues the claims overcome the 112 rejections. Remarks page 12. The examiner disagrees. While the claims have overcome the previous 112 rejections, the claim amendments have given rise to new 112(b) rejections, as discussed above.

35 U.S.C. § 101
Applicant argues the claims are patent eligible because the claims are “far removed from the concepts of simply just ‘a method of organizing human activity’”. Remarks page 14. The examiner disagrees. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. The claims at issue recite steps including determining user information, deriving tags from the information, and matching the tags to product characteristics in order to recommend gifts for a friend. These limitations represent certain methods of organizing human activity. This is further illustrated in the Specification, paragraph [0002], describing the how the invention relates to gift suggesting and gift giving. These limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Specifically, the limitations of claim 1 represent sales activities and behaviors because the limitations recite analyzing information to make a product recommendation. These are sales activities because they pertain to sale of suggested gifts (Spec: [0034]). Accordingly, these claims recite Certain Methods of Organizing Human Activity.
Applicant argues the claims are patent eligible because “like the claims at issue in Enfish and McRO, the claimed invention provides a technological result.” Remarks page 14. The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
While the examiner acknowledges that improvements to the functioning of a computer or to any other technology or technical field may constitute integration into a practical application (see MPEP 2106.05(a)), the instant claims do not provide a technical improvement. Rather, the claims provide an improvement to the abstract idea of providing gift recommendations. This is illustrated in specification paragraph [0002], describing the how the invention relates to gift suggesting and gift giving. With respect to Applicant’s argument that the claimed limitations “improve the functioning of a computer by enabling a computer to identify and predict suggested gifts based on intelligent and active monitoring of captured content and images and using one or more machine learning algorithms to determine which gifts are suited for the user” (remarks page 15), the examiner notes that much of this language is not reflected in the claims. For instance, the claims do not recite machine learning. Rather, the claims recite concepts such as receiving information, analyzing the information, and providing gift recommendations. With respect to Applicant’s argument that the claimed invention enables a computer to perform the functions faster, the examiner notes that improvements based the collection and analysis of data are not technical improvements, but rather improvements to the abstract idea.
Although the claims include computer technology such as a system, one or more databases, a network, one or more processors, one or more computing devices, and a first computing device, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of providing gift recommendations in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to technological improvements but are directed to improving gift recommendations. The claimed process, while arguably resulting in a more accurate process for recommending gifts, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the server and/or computer components that operate the system. Rather, the claimed process is utilizing data sets related to user interests while still employing the same server and/or computer components used in conventional systems to improve recommendation of gifts, e.g. a business method, and therefore is merely applying the abstract idea using generic computing components. As such, the claims are not integrated into practical application.
Applicant argues claims 7 and 21 are eligible because they go “beyond human capabilities from a computational standpoint.” Remarks page 16. The examiner disagrees. Claim 7 has been withdrawn and accordingly the argument is moot. Claim 21 is rejected for the same reasons as the independent claims, as discussed in the paragraphs above, as well as in the 101 rejection above.

35 U.S.C. § 103
Applicant argues the combination of O’Sullivan/Poisson does not teach the claims as amended. Remarks pages 16-18. The examiner disagrees. Initially, the examiner notes that the amendments have necessitated a new grounds of rejection and O’Sullivan is no longer cited. Accordingly, the arguments with respect to O’Sullivan are moot. 
With respect to Applicant’s argument that Poisson does not teach “providing a reason to the second user of why the gift was chosen” or “identifying tags in captured content,” (remarks page 18), the examiner disagrees. The examiner notes that a new reference has been cited to teach providing reasons for a recommendation. Additionally, Poisson discloses identifying tags in captured content. Poisson discloses this at least in paragraph [0045] and Fig. 5C, disclosing an interface section for a user to input photos which describe a user’s style. Consistent with the Specification, the examiner interprets photos to be captured image content. Poisson further discloses the information received corresponds to characteristics (Poisson: [0041]), these predefined characteristics are interpreted to be tags. Accordingly, Poisson teaches this limitation in this claim.
The Applicant argues claims 7 and 21 overcome the cited art for the same reasons as claim 1. Remarks page 18. The examiner disagrees. The rejection to claim 1 has been maintained and claim 21 is rejected for the same reasons, as discussed above. Claim 7 has been withdrawn.




Conclusion
Previously cited Kaveh (US 20180158130 A1), hereinafter Kaveh, teaches a method of gift giving for friends or acquaintances. Items desired by a gift recipient are presented to a gift giver.
	Previously cited NPL reference U teaches various methods of online gifting. AI may be used to obtain information about a gift recipient and to suggest a number of gifts to a user of the system, based on the obtained information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625